Citation Nr: 0126423	
Decision Date: 11/15/01    Archive Date: 11/27/01

DOCKET NO.  99-00 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to July 
1946, including combat service in World War II, and his 
decorations include the Combat Infantryman Badge.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the veteran's claim of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  
The veteran perfected a timely appeal of this determination 
to the Board.

When this matter was previously before the Board in May 2000, 
it was remanded for further development.  Because the RO has 
confirmed and continued its denied of the veteran's claim, 
this case was returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  The veteran's sole service-connected disability, anxiety 
reaction, is evaluated as 70 percent disabling.

3.  The veteran's service-connected psychiatric disability is 
manifested by frequent nightmares; flashbacks; intrusive 
thoughts; irritability; impaired concentration, with periods 
of violent behavior; near-continuous depression; anxiety; 
chronic sleep impairment; mood swings; a heightened startle 
response; difficulty adapting to stressful situations; 
diminished interest in hobbies and former activities; 
auditory hallucinations; and social isolation.  In addition, 
the record contains medical evidence showing that the veteran 
is unemployable by reason of his service-connected 
psychiatric disability.


CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, the criteria for entitlement to a total disability 
rating based on individual unemployability due to service-
connected disability has been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In a July 1998 rating decision, the RO increased the 
evaluation of the veteran's service-connected anxiety 
reaction from 50 to 70 percent, effective May 6, 1998.  The 
following month, the veteran filed a VA Form 21-8940, a 
formal application seeking a total disability rating based on 
individual unemployability due to service-connected 
disability.  On that form, the veteran indicated that he had 
last worked on a full-time basis in 1976 for the United 
States Postal Service (USPS) and that he had four years of 
college education.

In increasing the evaluation of the veteran's service-
connected psychiatric disability to 70 percent, the RO cited 
the findings and impressions contained in the June 1998 VA 
psychiatric examination report.  That report reflects that 
the examiner interviewed both the veteran and his spouse.  In 
addition, he discussed the veteran's pertinent medical and 
military history.  During the evaluation, the veteran's 
spouse, to whom the veteran has been married since 1961, 
indicated that the veteran's mood often changed and reported 
that the frequently became irritable.  The veteran stated 
that he suffered from recurrent depression and said that, 
during those episodes, he lacked energy and motivation; had 
no interest in most activities; and experienced appetite and 
sleep disturbances.  The veteran also reported that these 
symptoms had worsened in recent years; his spouse endorsed 
that impression, adding that the veteran had become "more 
inflexible."  In addition, both the veteran and his spouse 
were emphatic in asserting that the veteran had no 
significant remissions of his psychiatric symptoms.  The 
veteran further stated that he experienced at least two 
nightmares per month; his spouse disagreed, asserting that he 
had nightmares more frequently, and reported that he often 
talked in his sleep, thrashed about, and awakened at night.  
The veteran also indicated that he avoided situations and 
stimuli that reminded him of his World War II experiences and 
that he suffered from intrusive thoughts.  In addition, the 
veteran's spouse described him as "temperamental with the 
family" and said that she was always careful with her 
comments for fear of angering or upsetting him.  She added 
that the veteran's psychiatric symptoms reduced his 
effectiveness as a parent because he was unable to cope with 
the stress and demands of that role.  His spouse further 
reported that as a consequence of his psychiatric 
symptomatology, the veteran has often "spoiled" family 
occasions.

The examiner indicated that irritability appeared to be a 
"major mood," and added that, although not relevant to the 
examination, it was clear that the veteran suffered from 
post-traumatic stress disorder (PTSD) symptoms.  The 
psychologist further stated that the veteran appeared to have 
a heightened startle response.  The examiner also reported 
that the veteran's psychological symptoms have had a negative 
effect both vocationally and socially.  In this regard, he 
noted that the veteran reported that he had taken long 
periods of time off from work due to his psychiatric symptoms 
and had left several jobs because he "could not function."  
In addition, the examiner stated that the veteran retired due 
to disability and observed that he had suffered from several 
physical conditions, including chronic obstructive pulmonary 
disease (COPD), diabetes mellitus, coronary artery disease, 
hypertension and gastroesophageal reflux disease.

The mental status examination revealed that veteran was 
neatly groomed, alert, oriented and cooperative.  The 
examiner characterized the veteran as "rather sullen and 
quiet" and his affect as "very flat" during most of the 
interview.  Although he indicated that the veteran attempted 
to be cooperative, he described his mood as depressed and 
noted that the veteran stated that his sleep and appetite 
were impaired.  The veteran also acknowledged having formerly 
had suicidal ideation, and his spouse stated that at times 
the veteran threatened to burn down their house.  In 
addition, the examiner reported that the veteran had a 
definite loss of interest in "usually enjoyable 
activities."  The veteran denied suffering from either 
delusions or hallucinations.  Further, the veteran's spouse 
maintained that the veteran was not able to handle their 
financial affairs. The diagnoses were moderate, chronic PTSD 
and recurrent major depression.  In addition, subsequent to 
offering these diagnoses, the examiner estimated that the 
veteran's Global Assessment of Functioning (GAF) score to be 
55.  

After offering this assessment, the examiner reiterated that 
the veteran suffered from PTSD due to his World War II combat 
experiences and said that his recurrent major depression was 
an intertwined disability.  He added that the veteran 
presented as a typically withdrawn, reticent individual; in 
this regard, he explained that the veteran had to be prompted 
to provide more than "brief" responses during the 
evaluation.  In addition, the examiner reported that the 
veteran's psychiatric disability continued to have a negative 
impact on his vocational and social functioning and that his 
psychological condition had worsened over the years as his 
physical condition had declined.  Finally, he opined that the 
veteran did not appear competent to handle his financial 
affairs.

At the time of the July 1998 rating decision, also of record 
was a March 1998 report prepared by an nurse practitioner at 
Gleason Medical Associates; the veteran received regular 
treatment at that private facility for his psychological and 
physical disabilities.  That examiner opined that the veteran 
was totally disabled from work as a consequence of his manic-
depression, coronary artery disease and diabetes mellitus.  
In addition, in an April 1998 report, his treating VA 
physician stated that the veteran was receiving regular 
treatment at that facility for his manic depressive disorder, 
which included medication and counseling.

In April 1999, the veteran and his spouse offered testimony 
at a hearing conducted before a hearing officer at the RO.  
They testified that the veteran had been very depressed since 
World War II and maintained that the veteran was unemployable 
due to his service-connected psychiatric condition.  In 
support, the veteran's spouse described him as 
"uncontrollable at times" and reported that he had 
threatened to commit suicide.  In addition, she stated that 
due to his psychiatric disability, the veteran was very 
anxious and at times attempts to do many things 
simultaneously.  She further reported that he expressed an 
interest in ingesting all of his anti-depressive medications 
at once.

Thereafter, in August 1999, the veteran submitted a statement 
drafted by Dr. James A. Gleason of Gleason Medical 
Associates.  In the statement, Dr. Gleason opined that the 
veteran was "fully disabled from employment due to his 
manic-depressive state."  In offering this assessment, Dr. 
Gleason noted that he treated the veteran in his office on a 
regular basis and described the veteran's affect as "highly 
labile, often manic, and inappropriate."

As discussed in the introduction, when this matter was 
initially before the Board in May 2000, it was remanded for 
further development and adjudication.  At that time, the 
Board noted the veteran's contentions and indicated that the 
medical evidence, dated from 1990 to 1998, showed that his 
service-connected anxiety disorder had progressively 
worsened, in part due to his concerns regarding his declining 
physical condition.  The Board also observed that the veteran 
had not been examined since June 1998, and that in the 
corresponding examination report, the psychologist had not 
offered an opinion as to the relationship between the 
veteran's service-connected disability and his reported 
inability to secure or follow a substantially gainful 
occupation, other than his statement that the veteran's 
"psychological symptoms have a negative effect both 
vocationally and socially."  

In instructing the RO to afford the veteran a VA examination 
to determine the severity of his service-connected anxiety 
reaction after obtaining any pertinent outstanding medical 
records, the Board indicated that the examiner should review 
the claims folder and acknowledge doing so in the examination 
report.  The Board also instructed the examiner to identify 
the veteran's employment limitations and indicate whether it 
was at least as likely as not that the veteran's service-
connected psychiatric disability rendered him unable to 
secure or follow a substantially gainful occupation.  In 
offering this assessment, the Board instructed the examiner 
to include specific findings regarding the veteran's ability 
to function independently, appropriately, and effectively in 
a worklike setting, as well as the appropriate period of time 
the veteran would be able to execute these actions during an 
eight-hour period, based solely on the limitations imposed by 
his service-connected disability.

Prior to affording him a VA psychiatric examination, in 
compliance with the Board's remand instructions, the RO 
associated with the claims folder VA outpatient treatment 
records, dated from November 1997 to October 1999.  These 
entries show that the veteran was seen on numerous occasions 
for various complaints related to both his service-connected 
psychiatric disability as well as those stemming from 
nonservice-connected physical conditions.  With respect to 
his psychiatric disability, these records reveal that, 
despite receiving regular counseling and treating the 
disability with various medications, the condition was 
productive of anxiety, nightmares, intrusive thoughts, 
irritability, depression and sleep disorder.  In addition, 
his treating physician, who had prepared the April 1998 
report, described the veteran's affect as "sad," his sleep, 
insight and judgment as "fair," and noted that he 
complained of having "no energy."  

Thereafter, in further compliance with the Board remand 
instructions, in August 2000 the RO afforded him a VA 
psychiatric examination.  At the outset of his report, the 
examiner observed that the case had been remanded by the 
Board and reproduced the Board's remand instructions noted 
above.  The psychologist reviewed the evidence in the claims 
folder relating to the veteran's occupational and medical 
history.  In this regard, he specifically indicated that this 
consisted of records of the veteran's care at the VA Medical 
Center in Pittsburgh, Pennsylvania.  In addition, he reported 
that he interviewed the veteran and his spouse and described 
both of them as extremely pleasant and cooperative.  The 
examiner characterized the veteran's affect and mood as 
anxious.  In addition, he reported that the veteran's speech 
was relevant and coherent, although he noted that the veteran 
deferred to his spouse due to his "obvious difficulty" in 
remembering historical dates and related incidents.  The 
examination revealed that there was no evidence of suicidal 
ideation, intent or plan or of any formal thought disorder.  
The psychologist indicated that the veteran presented with 
some features consistent with a diagnosis of PTSD, and that 
his spouse reported that he had long suffered from those 
symptoms.  In this regard, the examiner commented that these 
symptoms included a hyperstartle response, irritability, and 
explosiveness, and stated that the underlying stressor was 
the veteran's World War II combat experiences.  The 
psychologist further indicated that the veteran's primary 
problem currently was dealing with his limited activity level 
and his refusal to raise it.  Finally, the examiner stated 
that the veteran's insight and judgment were limited.  The 
diagnoses were generalized anxiety disorder and recurrent 
major depression in fair remission.  In addition, he 
estimated that the veteran's GAF score, due to his 
psychiatric problems, was 50; however, the psychologist 
stated that, when his physical conditions were also 
considered, the veteran's aggregate GAF score was 
approximately 35 to 40.  

The psychologist summarized that the veteran had a long 
history of suffering from chronic anxiety and depression.  
The psychologist then commented, 

However, from a review of the records, it 
is this examiner[']s opinion that it is 
at least as likely as not that the 
veteran's chronic anxiety and depression 
have not been of sufficient severity to 
solely render him unemployable.  
Rather[,] it is the impact of his 
multiple chronic medical problems in 
combination with his psychiatric problems 
that renders the veteran unemployable.

The examiner also indicated that the veteran did not appear 
able to independently manage his finances.  

Finally, notwithstanding the Board's specific directions to 
do so, the psychologist did not identify the veteran's 
employment limitations or include specific findings regarding 
the veteran's ability to function independently, 
appropriately, and effectively in a worklike setting.  
Similarly, he did not respond to the Board inquiry regarding 
the appropriate period of time the veteran would be able to 
execute those actions during an eight-hour period due to the 
limitations imposed by his service-connected disability.

Later that same month, the RO received copies of the 
veteran's treatment records from Gleason Medical Associates, 
dated from February 1996 to June 2000.  These records show 
that the veteran received extensive treatment for various 
complaints relating to his psychological and physical 
conditions noted above.

Thereafter, in February 2001, the RO obtained copies of VA 
outpatient treatment records, dated from October 1999 to 
January 2001.  These entries show that the veteran continued 
to be seen on a regular basis for his psychiatric disability.  
In addition, they reflect that the condition apparently 
worsened.  In this regard, the Board observes that an April 
2000 entry reflects that, due to his depression, the veteran 
often refused to leave his home or even get out of his bed.  
Moreover, subsequent entries dated during this period 
indicate that the veteran's psychiatric disability was 
productive of auditory hallucinations, an impaired ability to 
sleep, as well as intrusive thoughts, frequent nightmares and 
flashbacks of his World War II combat experiences.  Further, 
in October 2000, a VA physician estimated that his current 
GAF score was 45.

Finally, in written argument, The American Legion echoed the 
veteran's contentions and highlighted the medical evidence 
showing that the veteran was unemployable due to his service-
connected psychiatric disability.

Analysis

The Board is satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist.  See 
Veterans Claims Assistance Act of 2000, (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  In making this finding, the Board notes that, 
on remand, the RO complied with many of the May 2000 remand 
instructions.  Despite the Board's specific instruction to do 
so, however, the examiner did not respond to several of the 
Board's specific inquires and the RO did not return the 
August 2000 VA psychiatric examination to him to afford him 
the opportunity to do so.  Indeed, these factors were not 
considered in the readjudication of this claim.  In light of 
this decision, however, in which the Board has determined 
that the evidence supports the veteran's claim of entitlement 
to a TDIU, he has not been prejudiced.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  As such, a remand for 
compliance of the Board's instructions, pursuant to the 
holding of the Court's decision in Stegall v. West, 11 Vet. 
App. 268 (1998), is not warranted.  See Evans v. West, 12 
Vet. App. 22, 30-31 (1998).  The Board will thus proceed with 
the consideration of this case.  

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. 
§ 3.340.

Total disability ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 disability evaluation, or, with 
less disability, if certain criteria are met.  Id.  Where the 
schedular rating is less than total, a total disability 
rating for compensation purposes may be assigned when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, or if there are two or more disabilities, there shall 
be at least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In 
exceptional circumstances, where the veteran does not meet 
the aforementioned percentage requirements, a total rating 
may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b).

If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  
Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).  Factors to be 
considered are the veteran's education, employment history, 
and vocational attainment.  Ferraro v. Derwinski, 1 Vet. 
App. 326, 332 (1991).  In reaching such a determination, the 
central inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993) (emphasis added).  Consideration may not be given to 
the impairment caused by nonservice-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Although neither the United States Code nor the Code of 
Federal Regulations offers a definition of "substantially 
gainful employment," VA Adjudication Procedure Manual, M21-
1, Part VI, para. 7.09(a)(7) defines that term as "that 
which is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."

Here, the veteran's sole service-connected disability, his 
anxiety reaction, is evaluated as 70 percent disabling.  
Thus, the disability satisfies the percentage requirements 
set forth in 38 C.F.R. § 4.16.  Moreover, in numerous 
statements, in April 1999 hearing testimony and in written 
argument submitted on his behalf, the veteran and his 
representative have asserted that the impact of his 
psychiatric disability is so overwhelming that he is 
unemployable and thus entitled to a grant of a TDIU.

Following a review of the entire evidence of record, and 
resolving all reasonable doubt in his favor, the Board 
concludes that the evidence supports the veteran's claim of 
entitlement to an award of a TDIU.  In reaching this 
conclusion, the Board acknowledges placing a great deal of 
reliability on the observations of the veteran's current VA 
and private treating counselors.  In doing so, the Board 
notes that the opinions and assessments offered by these 
physicians are the most persuasive in assessing the impact of 
the veteran's service-connected psychiatric disability on his 
ability to secure and follow a substantially gainful 
occupation because these counselors have spent a great deal 
of time evaluating the veteran's psychiatric condition and 
have reported the symptomatology and severity of his 
psychiatric disability in great detail.  The Board thus 
determines that the information contained in those entries 
and reports are of the greatest probative value in assessing 
the current severity of the veteran's psychiatric disability.

In doing so, the Board is cognizant that the Federal Circuit 
and the Court have both specifically rejected the "treating 
physician rule."  See White v. Principi, 243 F.3d 1378 (Fed. 
Cir. 2001); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  In 
Guerrieri, however, the Court offered guidance on the 
assessment of the probative value of medical opinion 
evidence.  The Court instructed that it should be based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical opinion that the physician reaches.  Id. at 470-
71.  Further, the Board is charged with the duty to assess 
the credibility and weight given to evidence.  Klekar v. 
West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Indeed, the Court has declared that in 
adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the 
Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  Evans v. 
West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  

In this regard, the Board notes that in his August 1999 
statement, Dr. Gleason, who has been regularly treating the 
veteran for his psychiatric and physical conditions for many 
years, specifically opined that the veteran was "fully 
disabled from employment due to his manic-depressive state."  
In offering this assessment, explained that the veteran's 
affected was "highly labile, often manic, and 
inappropriate."  This impression is consistent with the 
findings and impressions contained in the voluminous VA and 
private outpatient treatment records, and particularly the 
most recent VA records, which show that the veteran's 
psychiatric disability has continued to worsen.  Indeed, 
entries associated with the claims folder subsequent to the 
August 2000 VA psychiatric examination indicate that the 
disability has been productive of auditory hallucinations.  

Moreover, as noted above, in October 2000 a VA physician 
characterized the veteran's psychiatric impairment as severe 
and estimated that his GAF score was 45.  In this regard, the 
Board notes that according to the Fourth Edition (DSM-IV) of 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, a GAF of 45 reflects 
a person having serious symptoms, including an inability to 
keep a job.  Further, in addition to the veteran's much noted 
irritability, mood swings, sleep impairment, nightmares, 
anxiety and intrusive thoughts, the medical evidence has also 
consistently established that the veteran suffers from near-
continuous depression and that he is socially isolative, 
characteristics that negatively impact on his employability.  
Moreover, the June 1998 examiner indicated that irritability 
appeared to be a "major mood."  In addition, he described 
the veteran as "rather sullen and quiet" throughout the 
interview and as having a "flat affect."  Further, both the 
June 1998 and August 2000 VA examiners opined that he was not 
competent to handle his own financial affairs.  As such, the 
Board finds that the evidence supports a finding that the 
veteran is unable to secure and follow a substantially 
gainful occupation due solely his service-connected 
psychiatric disability.

By contrast, the only evidence against this claim consists of 
the opinion offered by the August 2000 VA examiner, and to a 
lesser extent, the March 1998 statement drafted by a nurse 
practitioner at Gleason Medical Associates.  The Board, 
however, finds that these opinions are not as probative as 
the evidence discussed above that supports the veteran's 
claim.  In this regard, the Board notes that the August 2000 
VA examiner did not have the benefit of reviewing the records 
of the veteran's treatment at Gleason Medical Associates, 
which were obtained by the RO subsequent to the preparation 
of his report.  Likewise, because substantial records of the 
veteran's VA treatment, dated subsequent to October 1999, 
were associated with the claims folder following the 
preparation of his report, the clinical findings and 
impressions contained in these records were not considered 
when he offered his assessment of the veteran's condition.  
Moreover, although of record, the examiner apparently did not 
take into consideration the impression offered by Dr. Gleason 
in his August 1999 statement.

In any event, the Board notes that although the August 2000 
examiner opined that it was at least as likely as not that 
the veteran's psychiatric disability was not of sufficient 
severity to render him unemployable, it thus follows that it 
is also at least as likely as not that it does render him 
unemployable.  Indeed, his latter comment, although 
suggesting that because he was unemployable due to a 
combination of his psychological and physical conditions, is 
not inconsistent with the above opinions indicating that he 
is unemployable solely as a consequence of his psychiatric 
impairment.  The same is true of the March 1998 opinion.

In sum, the Board concludes that in light of the VA and 
private medical evidence indicating that the veteran is 
unable to secure and follow a substantially gainful 
occupation, the evidence is at least in equipoise and thus 
supports the veteran's claim of entitlement to a TDIU.  See 
38 C.F.R. § 3.102.


ORDER

A total disability rating based on individual unemployability 
due to service-connected disability is granted.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

